     Case 2:16-cv-00487-GMN-PAL Document 76 Filed 05/18/20 Page 1 of 2



     CHRISTOPHER V. YERGENSEN, ESQ.
 1
     Nevada Bar No. 6183
 2   395 Gatlinburg Court
     Henderson, Nevada 89012
 3   Telephone:    (702) 303-4688
 4   E-Mail:       chrisyerg@gmail.com
     Attorney for Defendant
 5   BDJ Investments, LLC
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA
10
      BANK OF AMERICA, N.A., a national Case No.: 2:16-cv-00487-GMN-PAL
11    banking association
12                   Plaintiff,         STIPULATION AND ORDER TO EXTEND
      v.
13                                      TIME FOR DEFENDANT TO RESPOND
      SBH 4 HOMEOWNERS' ASSOCIATION; TO MOTION FOR PARTIAL SUMMARY
14    BDJ INVESTMENTS, LLC; and NEV ADA JUDGMENT (FOURTH REQUEST)
15    ASSOCIATION SERVICES, INC.,

16                   Defendants.

17
18
            Defendant, BDJ Investments, LLC, and Plaintiff, Bank of America, N.A., by and through
19
      their respective counsel of record, respectfully submit this stipulation and order to continue the
20
      time for Defendant to respond to Plaintiff’s Motion for Partial Summary Judgment (ECF No. 66)
21
      currently due May 11, 2020. Under the current circumstances due to the coronavirus pandemic,
22
      lack of staff support and other matters and issues have consumed the limited time of Counsel for
23
      Defendant. This is the fourth 10-day request for an extension and is not intended to prejudicially
24
      delay this matter. Following Defendant’s third request, this Court ordered Defendant to respond
25
      by May 11, 2020. Defendant now requests another 10-day extension so that Defendant’s response
26
      to be now due May 21, 2020.
27
     ///
28
     ///


                                                      1
     Case 2:16-cv-00487-GMN-PAL Document 76 Filed 05/18/20 Page 2 of 2



 1   DATED this 11th day of May, 2020.              DATED this 11th day of May, 2020.
 2   AKERMAN LLP                                    CHRISTOPHER V. YERGENSEN, ESQ.
 3
     /s/ Holly E. Walker                            /s/ Christopher V. Yergensen
 4   Holly E. Walker, Esq.                          Christopher V. Yergensen, Esq.
     Nevada Bar No. 14295                           Nevada Bar No. 6183
 5   1635 Village Center Circle, Suite 200          395 Gatlinburg Court
     Las Vegas, NV 89134                            Henderson, NV 89012
 6
     Attorneys for Plaintiff                        Attorney for Defendant
 7   Bank of America, N.A.                          BDJ Investments, LLC.
 8
 9
                                              ORDER
10
             IT IS HEREBY ORDERED that the above Stipulation to Extend Time to Respond to the
11
     Motion for Partial Summary Judgment, (ECF No. 75), is GRANTED.
12
             DATED this ____
                         18 day of May, 2020.
13
14                                            ________________________________________
                                              Gloria M. Navarro, District Judge
15                                            UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                2
